Sexton, S.
The validity of the following portion of the will of said deceased is challenged.
“ Eighth. I do give and bequeath unto the Pilgrim Congregational Church of Clayville, Oneida County, N. Y., of which I am a member, the sum of ($500.00) five hundred dollars, in trust nevertheless to be kept securely invested *119for fifteen years from the date of my death and use the income therefrom for the expenses of said church and the Society connected therewith as the financial officers of said church and society may determine from time to time, if said church so long continues its existence, and at the end of fifteen years from the date of my death, or sooner if said church should disband before that date, and at the date it disbands, I do hereby give and bequeath said sum of ($500.00) five hundred dollars unto the next of kin. of my sister, Mrs. Mary E. Hitchcock, in the same manner and proportions as if said Mary E. Hitchcock had died intestate and was the absolute owner of said ($500.00) five hundred dollars at the date the said church has no right to the income as above set forth.”
July 8, 1910, a petition for a judicial settlement in this estate was filed, and on July 25, 1910, a decree was entered passing the account as filed; but no notice was given to the said Pilgrim Congregational Church of Clayville by the accounting party. On December 7, 1911, said Congregational Church petitioned this court for an order directing the administrator with the will annexed to pay to said church the $500, as provided by said will. An answer was filed by said administrator alleging that said provision of the will was void and asking that its validity be determined.
The only issue is one of law. It is conceded that said Pilgrim Congregational Church is an unincorporated association. The point is made that such an association is incapable of acting as trustee under the law. While this seems clear under the authority of Fralick v. Lyford, 107 App. Div. 543; affd., 187 N. Y. 524; Mount v. Tuttle, 183 id. 358; 118 App. Div. 744; Murray v. Miller, 178 N. Y. 316; Manley v. Fiske, 139 App. Div. 665, approving 107 id. 543, supra, I will not further consider that point for the reason that a *120bequest is void upon its face, because, by its very terms, it violates the provisions of the Personal Property Law of 1897 (chap. 417, § 2) which reads as follows: “ The absolute ownership of personal property shall not be suspended by any limitation or condition, for a longer period than during the continuance and until the termination of not more than two lives in being at the date of the instrument containing such limitation or condition; or, if such instrument be a will, for not more than two lives in being at the death of the testator.”
A suspension or accumulation for an absolute and definite fixed period, or for any indefinite period, not measured by human lives in being, is a violation of the statutes. Wells v. Wells, 24 N. Y. Supp. 875. No absolute term, however short, can be sustained. Hone’s Executors v. Van Schaick, 20 Wend. 564.
The provision of a will whereby the power of alienation of real property is arbitrarily suspended, in the hands of a trustee, for a term of three years, is void, under the statute of perpetuities, as the length of the trust is made to depend on years, and not on lives, and may exceed the limit of two lives. McGuire v. McGuire, 80 App. Div. 63; Smith v. Edwards, 88 N. Y. 92.
The provision of a will which gives a legacy to an unincorporated society, or, to a society unable to Jake for any other cause, to its chief executive officer to its uses and purposes, is void. Fairchild v. Edson, 154 N. Y. 199.
On the subject of an attempt to suspend the absolute power of alienation for a period not measured by lives, see also the following authorities: Southampton Hospital Assn. v. Fordham, 72 Misc. Rep. 247; St. John v. Andrews Institute, 191 N. Y. 254.
My conclusion is that the eighth paragraph of the will is absolutely void, and that as to the property attempted to be *121bequeathed by said paragraph the testatrix died intestate, for the reason that the suspension of the ownership of the property is not limited by the lives of two persons in being at the time of the execution of the will, but by a term of years.
A decree may be entered directing the administrator with the will annexed to distribute said $500 and its accumulations, if any, as provided by statute.
Decreed accordingly.